Citation Nr: 0611505	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-00 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of forfeiture of the 
appellant's right to VA benefits under the provisions of 38 
U.S.C.A. § 5303(a) [now at 38 U.S.C.A. § 6103(a) (West 
2002)].


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a determination of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which notified the appellant in August 2002 that 
his claim for VA benefits was denied because his rights to 
any VA benefits had been forfeited under applicable laws and 
regulations.  


FINDINGS OF FACT

1.  In a November 1977 forfeiture decision, VA determined 
that the appellant had forfeited his right to VA benefits 
because he had, beyond reasonable doubt, deliberately 
presented false statements and evidence in support of his 
claim for educational assistance allowance, in violation of 
38 U.S.C.A. § 3503(a) [now 38 U.S.C.A. § 6103(a)].

2.  The evidence submitted since the November 1977 forfeiture 
decision does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

The evidence received since the November 1977 forfeiture 
decision determining that VA benefits were subject to 
forfeiture under 38 U.S.C.A. § 3503(a) [now 38 



U.S.C.A. § 6103(a)] is not new and material, the previous 
forfeiture decision remains final and is a legal bar to the 
benefits sought.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5108, 6103(a) [formerly 3503(a)], 7105 (West 2002); 38 
C.F.R. §§ 3.156, 3.901 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in June 2004.  The veteran was informed 
that he had to submit new and material evidence to reopen his 
claim, as well as the type of evidence required to reopen his 
claim.  He was told that the claim was previously denied 
because he knowingly and intentionally furnished false and 
fraudulent evidence in support of his claim, and that 
therefore, the evidence he submits must relate to this fact.  
He was informed that he had to submit new and material 
evidence showing that he did not withhold information from VA 
or provide false or fraudulent evidence which became the 
basis of his benefits.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  The veteran was also told 
of his and VA's respective duties, and asked to 



submit information and/or evidence pertaining to the claim to 
the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).   

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the June 2004 
notice letter was subsequently considered by the RO in the 
February and March 2005 supplemental statements of the case 
(SSOC).  Accordingly, there is no indication that the outcome 
of the case would have been different had the veteran 
received pre-adjudicatory notice.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include all of the types of evidence necessary to establish 
the five elements.  However, this case is being denied based 
on the fact that there is no new and material evidence to 
establish that the veteran is eligible for VA benefits, 
therefore it relates to status.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The other 
elements are moot in this case as the issue is revocation of 
forfeiture of veteran's benefits.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).   The evidence on file does not indicate nor does the 
appellant argue that there remains any additional evidence 
which has not been collected for review.  The Board finds 
that there is no reasonable likelihood that any additional 
evidence is available for review.  

The veteran submitted additional written statements after the 
issuance of the March 2005 SSOC.  However, they are 
cumulative of statements already of record; therefore, remand 
for the issuance of an additional SSOC is not required.


II.  New and material evidence

In a November 1977 forfeiture decision, VA determined that 
the appellant had forfeited his right to VA benefits because 
he had, beyond reasonable doubt, deliberately presented false 
statements and evidence in support of his claim for 
educational assistance allowance, in violation of 38 U.S.C.A. 
§ 3503(a) [now 38 U.S.C.A. § 6103(a)].  He was notified of 
this decision by letter dated November 18, 1977.  Despite the 
veteran's contention that he did not receive notification of 
the decision, it was mailed to his most recent address of 
record.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(where VA mails notice of denial of claim to the latest 
address of record, the presumption of administrative 
regularity attaches).  The appellant did not appeal the 
November 1977 forfeiture decision and it became final.  It is 
the last finally disallowed claim of record.  38 U.S.C.A. § 
7105.

To reopen a claim which has been denied by a final decision, 
the claimant must present new and material evidence.  38 
U.S.C.A. § 5108.  Effective in August 2001, and thus 
applicable to the appellant's claim to reopen received in May 
2002, a 



claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received after November 1977 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper concerning any claim for benefits under any 
of the laws administered by VA (except laws pertaining to 
insurance benefits) shall forfeit all rights, claims, and 
benefits under all laws administered by VA (except laws 
pertaining to insurance benefits).  38 U.S.C.A. § 6103(a) 
[formerly 38 U.S.C.A. § 3503(a)]; 38 C.F.R. § 3.901.

As noted above, in November 1977 VA determined that the 
appellant had deliberately furnished false and fraudulent 
evidence in support of his claim for educational assistance 
allowance.  By way of background, it is noted that the 
appellant had applied for educational assistance in October 
1972.  He was informed in January 1973 and a series of 
letters that followed that he was being awarded educational 
assistance based on certified enrollments, signed by proper 
certifying officials of the school he was attending, Feati 
University, towards an associate's degree in engineering.  He 
was also informed that he was to notify VA if his training 
was reduced or terminated.  He was notified that he was not 
entitled to payments when he was not attending school, and 
that he was to return any checks issued to him when and if he 
was not attending the university.  A series of certifications 
were received from the Feati registrar, and these reflected 
essentially full enrollment through March 1974, followed by a 
period of reduced enrollment.  In September 1975, the veteran 
was requested to furnish the date upon which he reduced his 
summer attendance from 22 to 3 credits, as reflected by 
Feati's records.  He never responded, and his account was 
suspended in October 1975.  

The veteran revealed to a VA official in 1975 that he had not 
been attending classes.  He reported that an individual known 
as [redacted] and a "Mr. [redacted]" were "fixing" his grades in 
exchange for $250.00 per month.  Field investigations reveal 
that the individuals denied accepting money to fix grades but 
[redacted] admitted to taking free food and drink offered by the 
veteran at a restaurant.  In a signed statement dated in 
March 1976, the appellant admitted he paid [redacted] $250.00 per 
month to take care of his school problems.  The appellant 
indicated that in 1974 and 1975 [redacted] was sending false 
reports and certifications to VA on the veteran's behalf.  
The appellant admitted he knew he was not entitled to receive 
the educational benefits after he dropped classes and stopped 
attending classes.  

In November 1977, the VA Compensation and Pension Service 
issued an administrative decision which determined, based 
upon evidence developed during the investigation including 
the March 1976 field examination and interviews, that the 
appellant had knowingly, intentionally, and deliberately 
presented, conspired, and agreed to and arranged for the 
presentation of, false and material evidence to VA in 
connection with his claim for educational assistance.  The VA 
forfeiture decision was issued in November 1977 finding that 
the appellant had forfeited all rights to VA benefits because 
of a finding, beyond reasonable doubt, that he had knowingly 
and intentionally furnished or caused to be presented 
fraudulent statements and evidence in support of his claim 
for educational assistance, to which he had no legal 
entitlement, thus violating the provisions of the VA 
forfeiture law.  

In January 1977, attorney Dalcany wrote and indicated that 
the appellant did not or could not have admitted to the 
investigator that he attempted to obtain educational benefits 
for the June to October 1975 semester because he did not 
submit grades for that time period.  The attorney wrote to VA 
one more time and sought a reply to his 



contentions.  The decision issued in November 1977.  The 
appellant was informed he owed the VA $5,802.01, and asked to 
pay his debt on several occasions from 1977 to 1979.  

Appellant submitted an application for VA benefits in May 
2002, and was informed that he had permanently forfeited his 
rights to VA benefits.  He was informed of the previous 
forfeiture, and informed he needed to submit new and material 
evidence to reopen the claim.  He disputed the forfeiture 
information in July 2003, indicating he did not know about 
it.  

In support of his claim to reopen, the veteran has submitted 
statements that he was never aware of the forfeiture and that 
he did not conspire with the Feati University staff to fix 
his grades.  The statements submitted by the appellant to 
reopen his claim are new, to the extent that he is attempting 
to recant statements he made in 1977.  However, the Board 
finds that these statements are not material as they are 
inherently false or untrue.  See Justus, supra.  His attempt 
to change his rendition of the facts nearly 30 years later is 
simply not credible.  The entire dispute at the time of the 
initial forfeiture action was whether the appellant had 
conspired with Feati University staff to falsify attendance 
and grade certification to VA, and whether he had submitted 
materially false statements in an effort to get the benefits 
to which he was not entitled.  Field investigations conducted 
30 years ago and all of the other evidence on file, including 
the veteran's signed statement that he had sought out the 
individuals and solicited their help in grade fixing, led VA 
to conclude, beyond reasonable doubt, that the appellant had 
knowingly submitted false statements in attempting to obtain 
educational VA benefits.  

The fact that the veteran now denies knowing these 
individuals, such as Mr. [redacted] and [redacted], is of no material 
value because the record is replete with reference to the 
fact that he did seek out these people.  This cannot raise a 
possibility of substantiating the claim, and is thus not new 
and material evidence.  His statements that his uncle, 
attorney Dalcany, handled everything and he knew nothing is 
not material in light of the veteran's admission on his March 
1976 written and signed statement.  There was no indication 
that the veteran did not get his mail at the time 



of the decision in 1977, and the presumption of 
administrative regularity suggests he did get it.  The 
veteran has also submitted copies of several documents that 
were considered in 1977, which are not new.  Accordingly, the 
appellant has failed to submit any new and material evidence 
sufficient to reopen his claim for revocation of forfeiture 
of his VA benefits.  

The US Court of Appeals for Veterans Claims (Court) has held 
that a declaration of forfeiture may be revoked upon the 
presentation of new and material evidence, or revised based 
upon a finding of clear and unmistakable error in the 
original forfeiture decision.  Trilles v. West, 13 Vet. App. 
314, 322 (2000).  A concurring opinion in that decision 
specifically pointed out that it was difficult to perceive of 
any evidence that would bear directly and substantially upon 
the specific matter under consideration "other than evidence 
exculpatory of the claimant's misdeeds or evidence showing VA 
fraud in the original decision."  Id. at 331.

VA is under no obligation to conduct another investigation 
into these matters which occurred some decades ago.  Rather, 
the burden is upon the appellant to come forward with new and 
material evidence to show that he did not in fact commit 
fraud or submit false statements in support of a claim for 
education benefits.  The appellant's mere denial of having 
committed fraud is neither new nor material evidence 
sufficient to reopen the claim.  The decision of forfeiture 
was based on multiple pieces of evidence, including field 
investigations and interviews with multiple people in the 
university, as well as a search of school records.  

Evidence submitted since the November 1977 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has not been received 



since the November 1977 decision; the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted, the 
November 1977 forfeiture decision against the appellant under 
38 U.S.C.A. § 3503(a) [now at 38 U.S.C.A. § 6103(a)] may not 
be reopened, and the appeal is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


